Case 2:21-cv-02372-SHL-atc Document 1 Filed 06/03/21 Pageiof6é PagelD1

Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination

UNITED STATES DISTRICT CoURT

Western D

Janice Avery-Waltthall

nant owe

:-3 PAL 25

for the

istrict of Tennessee

cl

Division

Case No.

 

(to be filled in by the Clerk’s Office)

 

Plaintiff(s)
(Write the full name of each plaintiff who is filing this complaint.
If the names of all the plaintiffs cannot fit in the space above,
please write “see attached” in the space and attach an additional
page with the full list of names.}

-V-

Memphis-Shelby County Airport Authority

Jury Trial: (check one) [Vl ves [_]No

 

Defendant(s)
(Write the full name of each defendant who is being sued. If the
names of all the defendants cannot fit in the space above, please
write “see attached” in the space and attach an additional page
with the full list of names.)

i i dd eee

COMPLAINT FOR EMPLOYMENT DISCRIMINATION

I. The Parties to This Complaint

A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach additional pages if

needed.
Name
Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address

The Defendant(s)

Janice Avery-Walthali

9791 Windward Slope Drive
Lakeland; Shelby County
Tennessee 38002
901-848-2008
javerywalthall@gmail.com

 

 

 

 

Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation. For an individual defendant,
include the person’s job or title (if known). Attach additional pages if needed.

Page 1 of 6
Case 2:21-cv-02372-SHL-atc Document 1 Filed 06/03/21 Page 2of6 PagelD 2

Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination

Defendant No. 1

 

 

 

 

 

Name Memphis-Shelby County Airport Authority

Job or Title (if known)

Street Address 2491 Winchester Road; Suite 113

City and County Memphis, Shelby County -
State and Zip Code Tennessee, 38116-3856 :
Telephone Number (901) 922-8000

 

E-mail Address (if known) Ibritt@fordharrison.com

 

Defendant No. 2

Name

 

Job or Title (if known)
Street Address

City and County
State and Zip Code
Telephone Number

 

 

 

 

E-mail Address (if known)

 

Defendant No. 3

Name

 

Job or Title (if known)
Street Address

City and County
State and Zip Code

 

 

Telephone Number

 

E-mail Address (if known)

 

Defendant No. 4

Name

 

Job or Title (if known)
Street Address

City and County
State and Zip Code

 

 

 

 

Telephone Number

 

E-mail Address (if known)

 

Page 2 of 6
Case 2:21-cv-02372-SHL-atc Document 1 Filed 06/03/21 Page3of6 PagelD3

Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination

C. Place of Employment

The address at which I sought employment or was employed by the defendant(s) is

 

 

 

 

 

Name Memphis-Shelby County Airport Authority

Street Address 2491 Winchester Road; Suite 113

City and County Memphis, Shelby County

State and Zip Code Tennessee, 38116-3856 —_

Telephone Number (901) 922-0192 -
Il. Basis for Jurisdiction

This action is brought for discrimination in employment pursuant to (check all that apply):

OU

Title VII of the Civil Rights Act of 1964, as codified, 42 U.S.C. §§ 2000e to 2000e-17 (race,

color, gender, religion, national origin).

(Note: In order to bring suit in federal district court under Title VII, you must first obtain a
Notice of Right to Sue letter from the Equal Employment Opportunity Commission.)

Age Discrimination in Employment Act of 1967, as codified, 29 U.S.C. §§ 621 to 634.

(Note: In order to bring suit in federal district court under the Age Discrimination in
Employment Act, you must first file a charge with the Equal Employment Opportunity
Commission.)

Americans with Disabilities Act of 1990, as codified, 42 U.S.C. §§ 12112 to 12117.

(Note: In order to bring suit in federal district court under the Americans with Disabilities
Act, you must first obtain a Notice of Right to Sue letter from the Equal Employment
Opportunity Commission.)

Other federal law (specify the federal law):

 

Relevant state law (specify, if known):

 

Relevant city or county law (specify, if known):

 

 

Page 3 of 6
Case 2:21-cv-02372-SHL-atc Document 1 Filed 06/03/21 Page 4of6 PagelD4

Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination

IEE.

Statement of Claim

Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
involved and what each defendant did that caused the plaintiff harm or violated the plaintiff's rights, including
the dates and places of that involvement or conduct. If more than one claim is asserted, number each claim and
write a short and plain statement of each claim in a separate paragraph. Attach additional pages if needed.

A. The discriminatory conduct of which I complain in this action includes (check all that apply):

HINOONSO

Failure to hire me.

Termination of my employment.

Failure to promote me.

Failure to accommodate my disability.

Unequal terms and conditions of my employment.
Retaliation.

Other acts (specify):

 

(Note: Only those grounds raised in the charge filed with the Equal Employment
Opportunity Commission can be considered by the federal district court under the
federal employment discrimination statutes.)

B. It is my best recollection that the alleged discriminatory acts occurred on date(s)

March 23, 2020

 

C. I believe that defendant(s) (check one):

LI
L

is/are still committing these acts against me.

is/are not still committing these acts against me.

 

 

 

D. Defendant(s) discriminated against me based on my (check all that apply and explain):
race African American
color
gender/sex Female
religion

HOOUOWOS

 

national origin

 

age (year of birth) (only when asserting a claim of age discrimination.)

disability or perceived disability (specify disability)

E, The facts of my case are as follows. Attach additional pages if needed.

Page 4 of 6
Case 2:21-cv-02372-SHL-atc Document 1 Filed 06/03/21 Page5of6 PagelD5

Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination

| have been discriminated against based on my gender (female) and race (African American) in violation
of The Title VII and the Tennessee Human Rights Act. White male middle & sr. execs were
condescending, dismissive, harassing, bullying, and hostile towards me because of my race and gender.
Around Feb.2019, | was discriminated against by not being promoted to a higher-level position
previously held by my male predecessors. On October 25, 2019, MSCAA's Board of Commissioners' all
white male Finance Committee met to discuss a complaint against the CEO of MSCAA. After this
meeting, the working environment became even more hostile and harassing. The CEO terminated me
on March 23, 2020, with no notice and he provided no reason. 1 was terminated from MSCAA based on
aender and race discrimination and retaliation.

(Note: As additional support for the facts of your claim, you may attach to this complaint a copy of
your charge filed with the Equal Employment Opportunity Commission, or the charge filed with the
relevant state or city human rights division.)

IV. Exhaustion of Federal Administrative Remedies

A. It is my best recollection that I filed a charge with the Equal Employment Opportunity Commission or
my Equal Employment Opportunity counselor regarding the defendant's alleged discriminatory conduct
on (date)

August 24, 2020

 

B. The Equal Employment Opportunity Commission (check one):
[ ] has not issued a Notice of Right to Sue letter.
issued a Notice of Right to Sue letter, which I received on (date) 03/06/2021

(Note: Attach a copy of the Notice of Right to Sue letter from the Equal Employment
Opportunity Commission to this complaint.)

 

C. Only litigants alleging age discrimination must answer this question.

Since filing my charge of age discrimination with the Equal Employment Opportunity Commission
regarding the defendant's alleged discriminatory conduct (check one):

[] 60 days or more have elapsed.
CJ less than 60 days have elapsed.

Vv. Relief

State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include the
amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any punitive
or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or punitive
money damages.

Page 5 of 6
Case 2:21-cv-02372-SHL-atc Document 1 Filed 06/03/21 Page6of6 PagelD6

Pro Se 7 ~ 12/16 laint for lo’ tt Discrimination

As a result of my termination due to race (African American) and gender (female) discrimination and retaliation,
damages and other relief respectfully being asked include, back pay, lost benefits, front pay and the value of
future lost benefits since reinstatement is not feasible, compensatory damages for emotional distress,
libel-deflamation of character, and slander regarding my job performance, and punitive damages in an amount to
be determined by the jury. In addition, all costs, expenses, disbursement, pre-judgement interest, post-judgement
interest, expert witness fees, and reasonable attorney's fees allowed.

 

 

VI. Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

A. For Parties Without an Attorney

I agree to provide the Clerk’s Office with any changes to my address where case—related papers may be
served. I understand that my failure to keep a current address on file with the Clerk’s Office may result

in the dismissal of my case.

Date of signing: 06/02/2021

Signature of Plaintiff Oapute, (LareuyVabthal?

Printed Name of Plaintiff Efrce Avery-Walthall
B. For Attorneys

Date of signing:

Signature of Attorney
Printed Name of Attorney

 

 

Bar Number

 

Name of Law Firm
Street Address
State and Zip Code

 

 

 

Telephone Number

 

E-mail Address

 

Page 6 of 6
